Title: Memorandum from Albert Gallatin, 15 June 1809
From: Gallatin, Albert
To: 


June 15th 1809
Virginia military landsin the State of Ohio
By Act of 23 March 1804 (Vol. 7. pages 89 & 90) it is provided 1. that the parties shall complete their locations within three years after the passing of the act (vizt. before 24 March 1807) 2. that those whose locations shall have been made within that part of the territory to which the Indian title has been extinguished shall return their surveys within five years (vizt. before 24 March 1809). Such part of the reserved territory as shall not have been thus located within 3 years, and those tracts, lying within that part of the territory to which the Indian claim has been extinguished, which, tho’ located in time, shall not have been surveyed & returned within five years, shall thenceforth be released from any claim for bounty lands & in fact (by virtue of a subsequent act) revert to the United States.
By Act of March 2d 1807 (Vol. 8 page 259) the time for locating as aforesaid is extended to 23 March 1810; and that for returning surveys within that part to which the Indian title has been extinguished is extended to 23d March 1812.
As no limitation respecting the time when surveys of lands lying without the Indian boundary should be returned, has been made by law; there can be no complaint on that ground. But Congress has limited the time of location, even as it applied to tracts not yet purchased from the Indians, to 23 March 1810. The reason was because it was presumed that the parties might with sufficient accuracy locate the lands, although they could not (by reason of the unextinguished Indian title) survey them. Of this, however Mr Taylor complains, because those locations being made in the manner generally practised in Virginia, will, in numerous instances, be found to interfere one with the other whenever actual surveys take place; and those who, under such interferences, shall have made locations either subsequent as to date, or defective in precision will lose the land, &, the time for locations having expired, will not be able to locate on other land. His object therefore is 1. that, so far as relates to that part of the reserved territory to which the Indian title has not been extinguished, the obligation to locate before 24 March 1810 should be repealed. 2. that the tract should be purchased from the Indians as soon as possible.
On the first point I think that the demand is reasonable; provided that the repeal of the clause complained of shall apply strictly to the tract still owned by the Indians, & that those who have made locations in the part of the tract already purchased shall not have a right after a limited time (which may however be extended some time longer) to remove their locations even to the part not yet purchased. Mr Taylor should, I think, be advised to petition Congress, as is done by all persons who think themselves aggrieved by any existing provisions of the laws of the United States.
On the second point which pertains to another department, I will only beg leave to observe that whenever the land in question shall be purchased, it would be important that the purchase should embrace, on whatever breadth from East to West may be obtained, all the lands from North to South, that is to say from Lake Erie South to the present northern Indian boundary line as fixed by the treaty of Greenville. The object would be to unite the Connecticut reserve with the Michigan territory; the Settlements in that territory being now insulated and divided from those in the Connecticut reserve by a tract along Lake Erie still in the possession of the Indians, & which lies under the same Meridian with & north of the tract reserved for the Virginia military bounties, which the claimants of such bounties want to be purchased from the Indians. Respectfully submitted
Albert Gallatin
